Opinion filed July 20, 2017




                                         In The


        Eleventh Court of Appeals
                                      __________

                                  No. 11-15-00114-CR
                                      __________

                  ASHLEY MARIE MONTEZ, Appellant
                                           V.
                      THE STATE OF TEXAS, Appellee


                      On Appeal from the 441st District Court
                                 Midland County, Texas
                              Trial Court Cause No. CR41992


                      MEMORANDUM OPINION
       The jury convicted Ashley Marie Montez of felony assault family violence
with a prior conviction. See TEX. PENAL CODE ANN. § 22.01(b)(2)(A) (West Supp.
2016). The jury assessed her punishment at confinement for three years and a fine
of $3,000. Appellant presents three issues on appeal. We affirm.
       In Appellant’s first issue, she argues that the evidence is insufficient to sustain
her conviction because there was no evidence to prove that she had a prior conviction
as alleged. In her second issue, Appellant contends that the trial court erred when it
admitted evidence of Appellant’s prior assault conviction against a family member
because there was no independent evidence to link Appellant to the conviction. In
Appellant’s third issue, she argues that she received ineffective assistance of counsel
based on defense counsel’s failure to address venue as an element of the crime.
      In Appellant’s first issue, she argues that the evidence was insufficient to
sustain the jury’s finding of felony assault family violence with a prior conviction.
To prove the third-degree felony offense of assault family violence under
Section 22.01(b)(2)(A), the State must show that the defendant intentionally,
knowingly, or recklessly caused bodily injury to a person whose relationship with
the defendant is described by Section 71.0021(b), 71.003, or 71.005 of the Texas
Family Code and that the defendant had been previously convicted of an offense
involving family violence. See PENAL § 22.01(a)(1), (b)(2)(A). Bodily injury means
physical pain, illness, or physical impairment. Id. § 1.07(a)(8). Appellant argues
that, because there was no evidence that Reyes was in pain and also because there
was not a sufficient link between the prior conviction and Appellant, the jury could
not have found Appellant guilty.
      We review the sufficiency of the evidence, whether denominated as a legal or
a factual sufficiency claim, under the standard of review set forth in Jackson v.
Virginia, 443 U.S. 307 (1979). Brooks v. State, 323 S.W.3d 893, 912 (Tex. Crim.
App. 2010); Polk v. State, 337 S.W.3d 286, 288–89 (Tex. App.—Eastland 2010, pet.
ref’d). Under the Jackson standard, we examine all of the evidence in the light
most favorable to the verdict and determine whether, based on that evidence and any
reasonable inferences from it, any rational trier of fact could have found the
essential elements of the offense beyond a reasonable doubt. Jackson, 443 U.S. at
319; Isassi v. State, 330 S.W.3d 633, 638 (Tex. Crim. App. 2010). Evidence is
insufficient under this standard in four circumstances: (1) the record contains no
                                          2
evidence probative of an element of the offense; (2) the record contains a mere
“modicum” of evidence probative of an element of the offense; (3) the evidence
conclusively establishes a reasonable doubt; and (4) the acts alleged do not constitute
the criminal offense charged. Brown v. State, 381 S.W.3d 565, 573 (Tex. App.—
Eastland 2012, no pet.) (citing Jackson, 443 U.S. at 314, 318 n.11, 320).
      “[W]hen conducting a legal sufficiency review, this Court considers all
evidence in the record of the trial, whether it was admissible or inadmissible.”
Dewberry v. State, 4 S.W.3d 735, 740 (Tex. Crim. App. 1999). Thus, regardless of
whether evidence of the prior conviction was admissible, such evidence is properly
considered in a review of the sufficiency of the evidence.
      On June 19, 2013, Appellant and Elvia Reyes, Appellant’s girlfriend who was
an employee at Animal Clips Doggy Grooming (the store), were arguing when they
entered the store. Reyes asked Lizeth Ramirez, a receptionist at the store, to call the
police. Once the fight escalated and Appellant put her hands on Reyes, Ramirez
called the police. Ramirez then spoke to Catherine Lowry (Cat), the store’s owner,
on the phone and informed her about Appellant and Reyes. Cat headed to the store.
      There were two conflicting narratives of what occurred at the store, Cat’s and
Reyes’s. Cat testified that, when she arrived at the store, she saw Appellant and told
her, “You’re not welcome in my store.” After a fight between Cat and Appellant,
Cat saw Appellant beat Reyes. Cat stated that Appellant punched Reyes and “had
her on the ground and she was stomping her with her foot on top of her head, her
face.” After this, Cat saw Appellant and Reyes get into a car and drive away.
      However, Reyes testified that Appellant never struck her. Reyes said that they
were arguing because Reyes had accused Appellant of being intoxicated.
Furthermore, Reyes asserted that the only physical contact between Appellant and
Reyes was when Appellant put her hands on Reyes’s shoulder and Reyes punched
Appellant in response.
                                           3
      Based on the evidence presented, a rational jury could have found beyond a
reasonable doubt that Reyes suffered bodily injury when Appellant punched Reyes
or stomped on her head.
      To establish that a defendant has been convicted of a prior offense, the State
must prove beyond a reasonable doubt that a prior conviction exists and that the
defendant is linked to that conviction. Flowers v. State, 220 S.W.3d 919, 921 (Tex.
Crim. App. 2007). There is no specific manner in which the State must prove these
two elements. Id. A defendant may be linked to a prior conviction through the
testimony of a witness who personally knows that the defendant was previously
convicted and who can identify the defendant. See, e.g., Beck v. State, 719 S.W.2d
205, 209 (Tex. Crim. App. 1986); Littles v. State, 726 S.W.2d 26, 31–32 (Tex. Crim.
App. 1984). Appellant argues that the second element (whether Appellant was
sufficiently linked to the prior conviction) was not satisfied. Flowers, 220 S.W.3d
at 921.
      We disagree with Appellant. To prove beyond a reasonable doubt that
Appellant’s prior conviction existed, the State offered, through James Rex, an officer
with the City of Midland Police Department, a complaint and judgment of
Appellant’s 2011 conviction for assault against a family member. Officer Rex
arrested Appellant in November 2011 and filled out the complaint that was the basis
for Appellant’s conviction. At trial, Officer Rex identified Appellant as the person
he arrested in 2011 for assault against a family member. We view the evidence in
the light most favorable to the verdict and acknowledge that the jury could have
found that Officer Rex’s testimony sufficiently linked Appellant to the prior trial and
the judgment as proof of a prior conviction. See Prihoda v. State, 352 S.W.3d 796,
809 (Tex. App.—San Antonio 2011, pet. ref’d); see also Garcia v. State, 122 S.W.2d
631, 632 (1938) (“proof was remedied by the testimony of a witness who identified
this appellant as the same person charged and convicted in the former case”).
                                          4
      We hold that the evidence admitted was sufficient to show that Appellant was
the person convicted in the prior case. See Flowers, 220 S.W.3d at 922–23. The
jury was free to determine that the State met its burden of proof to show that
Appellant had previously been convicted of assault against a family member.
Forward v. State, 406 S.W.3d 601, 606 (Tex. App.—Eastland 2013, no pet.). The
jury learned that Reyes was the victim in the prior assault and had been Appellant’s
girlfriend from the first assault through the trial. Additionally, the jury heard Officer
Rex’s testimony that he arrested Appellant, then she was assigned a case number,
and that the number assigned to Appellant was the same number as the conviction.
Accordingly, we hold that the jury could have found beyond a reasonable doubt that
Appellant was previously convicted for assault against a family member.
Appellant’s first issue is overruled.
      In Appellant’s second issue, she argues that the trial court erred when it
admitted evidence of Appellant’s prior conviction for assault against a family
member. We review a trial court’s decision to admit or exclude evidence under an
abuse of discretion standard. Montgomery v. State, 810 S.W.2d 372, 391 (Tex. Crim.
App. 1991). We will reverse a trial court’s ruling only if it is outside the “zone of
reasonable disagreement.” Id. Certified copies of judgments are admissible even
when the State has not yet linked the defendant to the judgment through independent
evidence. Beck, 719 S.W.2d at 210–11. In this case, the State offered an exhibit
that contained a certified copy of the 2011 complaint and judgment of conviction.
The trial court did not abuse its discretion when it admitted that exhibit into evidence.
Appellant’s second issue is overruled.
      In her third issue, Appellant argues that she was denied effective assistance of
counsel because her trial counsel failed to move for a directed verdict or argue to the
jury that the State failed to prove proper venue. In order to determine whether
Appellant’s trial counsel rendered ineffective assistance at trial, we must first
                                            5
determine whether she has shown that her counsel’s representation fell below an
objective standard of reasonableness and, if so, then determine whether there is a
reasonable probability that the result would have been different but for her counsel’s
errors. Strickland v. Washington, 466 U.S. 668, 687 (1984); Hernandez v. State, 988
S.W.2d 770, 772 (Tex. Crim. App. 1999); Hernandez v. State, 726 S.W.2d 53, 55–
57 (Tex. Crim. App. 1986).
      We must indulge a strong presumption that counsel’s conduct fell within the
wide range of reasonable professional assistance, and Appellant must overcome the
presumption that, under the circumstances, the challenged action could be
considered sound trial strategy. Strickland, 466 U.S. at 689; Tong v. State, 25
S.W.3d 707, 712 (Tex. Crim. App. 2000). Where the record is silent, we cannot
speculate on trial counsel’s strategy. Thompson v. State, 9 S.W.3d 808, 814 (Tex.
Crim. App. 1999). Thus, an allegation of ineffective assistance of counsel must be
firmly founded in the record, and the record must affirmatively demonstrate the
alleged ineffectiveness. Id. Generally, the record on direct appeal will not be
sufficient to show that trial counsel’s performance was so lacking as to overcome
the presumption of reasonable conduct. Id. at 813–14.
      Appellant asserts that defense counsel failed to bring to light that the State did
not prove that Midland County was the proper jurisdiction for the trial and that, by
failing to do so, an element of the crime was not proven. Appellant argues that, had
defense counsel addressed that venue is an element of the crime and was not proven
by the State, the result of the trial would have been different.
      We disagree with Appellant. Appellant has not shown that her counsel’s
representation fell below an objective standard of reasonableness. Defense counsel
did not fail to argue that the State did not prove an element of the offense because
venue is not an element of the offense under Texas law. Schmutz v. State, 440
S.W.3d 29, 34 (Tex. Crim. App. 2014). Furthermore, venue must only be proven by
                                           6
the preponderance of evidence. See TEX. CODE CRIM. PROC. ANN. art. 13.17 (West
2015). During the State’s case-in-chief, Cat testified that the assault occurred in her
store in Midland. Ramirez also said at trial that the assault was in Midland.
Appellant told Daniel Stief, a detective with the Midland Police Department, that
she was at 411 North Midland Drive when the altercation occurred. We hold that
Appellant has not shown that trial counsel was deficient; therefore, she has not met
the first prong of Strickland. Because Appellant has not met her burden under the
first prong of Strickland, we need not discuss the second prong. Appellant’s third
issue is overuled.
      We affirm the judgment of the trial court.



                                                     JIM R. WRIGHT
                                                     CHIEF JUSTICE


July 20, 2017
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          7